If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 17, 2022
               Plaintiff-Appellee,

v                                                                    No. 356746
                                                                     Washtenaw Circuit Court
STEVEN DARYL HAMIEL, also known as                                   LC No. 15-000595-FH
ROLAND SMITH HARRENT,

               Defendant-Appellant.


Before: MURRAY, P.J., and CAVANAGH and CAMERON, JJ.

PER CURIAM.

        Defendant, who in March 2016 pled nolo contendre to several offenses, filed in the circuit
court a September 2020 “motion to supply indigent defendant with court transcripts/records.” The
circuit court denied the motion, and we denied leave to appeal. People v Hamiel, unpublished
order of the Court of Appeals, entered July 7, 2021 (Docket No. 356746). The Michigan Supreme
Court subsequently ordered this Court to consider defendant’s appeal by leave granted, and “to
address: (1) whether the defendant established good cause for the transcription of additional
proceedings, MCR 6.433(C)(3); and if not, (2) what more the defendant was required to allege or
provide to establish good cause under the court rule.” People v Hamiel, 971 NW2d 221 (Mich,
2022). We affirm.

        Defendant pleaded nolo contendere to the offenses of first-degree home invasion,
MCL 750.110a(2); and assault with intent to commit criminal sexual conduct involving sexual
penetration, MCL 750.520g(1). In exchange, the prosecution dismissed the charges of assault with
a dangerous weapon, MCL 750.82; larceny in a building, MCL 750.360; and second-degree
criminal sexual conduct, MCL 750.520c. In March 2016, the circuit court sentenced defendant to
87 months to 20 years imprisonment for the home-invasion offense and 6 to 10 years imprisonment
for the assault offense. Defendant did not appeal his convictions or sentences. Approximately
four years later, in June 2020, defendant, in propria persona, moved the circuit court for certain
documents and the transcript of proceedings held in the district and circuit courts so that he could
file a delayed application for leave to appeal or a motion for relief from judgment under MCR
6.500 et seq. The circuit court denied defendant’s motion for failure to establish good cause under


                                                -1-
MCR 6.433(C)(3). In September 2020, defendant again moved the circuit court for the transcript
of lower court proceedings and certain records. The circuit court again denied defendant’s motion
in a November 2020 order.

        This Court reviews for an abuse of discretion a circuit court’s decision to grant a
defendant’s motion for production of transcripts at public expense. Const 1963, art 1, § 20; People
v Cross, 30 Mich App 326, 336; 186 NW2d 398 (1971), aff’d 386 Mich 237 (1971). “A trial court
abuses its discretion when it chooses an outcome that falls outside the range of reasonable and
principled outcomes.” People v Parrott, 335 Mich App 648, 656; 968 NW2d 548 (2021)
(quotation marks and citation omitted).

        MCR 6.433 governs requests that indigent defendants make for documents and transcripts
for postconviction proceedings. Specifically, MCR 6.433(A) controls requests for documents and
transcripts that are made by indigent defendants who are eligible for an appeal of right, and
MCR 6.433(B) controls requests made by indigent defendants who may file an application for
leave to appeal. MCR 6.433(C) is dedicated to indigent defendants who are not eligible to file an
appeal of right or an application for leave to appeal, and who are instead pursuing other
postconviction proceedings.

         MCR 6.433(C) governs defendant’s motion, as defendant was never entitled to an appeal
of right from his March 2016 judgment of sentence because he entered a plea of nolo contendere.
See MCR 7.203(A)(1)(b) (this Court has jurisdiction over an appeal of right from a final judgment
of the circuit court except in criminal cases in which the conviction is based on a plea nolo
contendere or guilty). Defendant could have pursued an appeal by leave pursuant to MCR
7.203(B)(1) because MCR 7.203(B)(1) specifically permits this Court to grant leave to appeal from
judgments of the circuit court that are not final judgments appealable by right. However, defendant
never did so and is no longer eligible to do so because the time for filing an application for leave
has expired. MCR 7.205(A)(2)(a) (providing that applications for leave to appeal must be filed
within six months after entry of the judgment appealed from). Because defendant is not eligible
to file an appeal of right or an application for leave to appeal, MCR 6.433(C) governs.

       MCR 6.433(C) provides as follows:

               An indigent defendant who is not eligible to file an appeal of right or an
       application for leave to appeal may obtain records and documents as provided in
       this subrule.

               (1) The defendant must make a written request to the sentencing court for
       specific court documents or transcripts indicating that the materials are required to
       pursue postconviction remedies in a state or federal court and are not otherwise
       available to the defendant.

               (2) If the documents or transcripts have been filed with the court and not
       provided previously to the defendant, the clerk must provide the defendant with
       copies of such materials without cost to the defendant. If the requested materials
       have been provided previously to the defendant, on defendant’s showing of good
       cause to the court, the clerk must provide the defendant with another copy.



                                                -2-
               (3) The court may order the transcription of additional proceedings if it
       finds that there is good cause for doing so. After such a transcript has been
       prepared, the clerk must provide a copy to the defendant.

               (4) Nothing in this rule precludes the court from ordering materials to be
       supplied to the defendant in a proceeding under subchapter 6.500. [Emphasis
       added.]

        There appears to be no dispute that defendant was indigent and that none of the transcripts
of the hearings have ever been transcribed. Therefore, the sole focus is whether, pursuant to MCR
6.433(C)(3), defendant provided the circuit court with “good cause” to compel the production of
transcripts of lower court proceedings.

        Neither this Court nor the Supreme Court has explicitly defined what “good cause” entails
under MCR 6.433(C)(3). The Supreme Court briefly addressed the term in an order in People v
Russell, 469 Mich 1044 (2004). In Russell, the Court denied a defendant’s application for leave
to appeal “without prejudice to defendant’s refiling . . . his motion for relief from judgment,
accompanied by a request, pursuant to MCR 6.433(C)(3), for an order directing transcription of
the plea proceeding that the record indicates was conducted on January 22, 1993.” In its order, the
Court held that “[d]efendant’s limited mental abilities and his claim that he was not privy to the
plea agreement would appear to support a finding of good cause to direct preparation of the
transcript, if possible.” Id. The Russell Court did not provide any further explanation regarding
what constitutes “good cause” under MCR 6.433(C)(3), and only “Supreme Court orders that
include a decision with an understandable rationale establish binding precedent.” People v
Giovannini, 271 Mich App 409, 414; 722 NW2d 237 (2006).

         This Court briefly addressed the term “good cause” in People v Caston, 228 Mich App
291; 579 NW2d 368 (1998). In Caston, the defendant did not pursue an appeal of right or timely
file an application for leave to appeal after he was convicted and sentenced. Two years after being
sentenced, the defendant, in propria persona, moved the circuit court for “copies of all lower court
documents and transcripts of all lower court proceedings.” Id. at 293. The circuit court granted
the defendant’s request for copies of lower court documents but denied the defendant’s request for
transcripts. Id. The circuit court held that, pursuant to MCR 6.433(C), the defendant failed to
provide good cause for the preparation of the transcripts at public expense. Id.

       On appeal, this Court rejected the defendant’s argument that he met the “good cause”
requirement under MCR 6.433(C) for the production of his trial transcripts at public expense:

       The record does not support defendant’s assertion that he is illiterate or, if so, that
       any alleged illiteracy was the reason for not previously pursuing an appeal.
       Moreover, it was not until defendant filed his application for leave to appeal in this
       Court that he first raised the matter of his alleged illiteracy. In the motion filed in
       the trial court, defendant did not offer any reason for desiring a transcript, other
       than a conclusory statement that a transcript was needed ‘so I can pursue further
       post-conviction remedies concerning my . . . conviction.’ This statement was
       insufficient to justify production of the transcripts. [Id. at 303 n 5.]




                                                -3-
         Caston at least highlights that courts must look at two factors when reviewing for “good
cause.” First, courts must look at the reasons defendant provided for not pursuing an appeal. See
id. Defendant must explain the reason for failing to pursue an appeal, and there must be support
for his assertions. See id. Second, courts must determine whether defendant is offering something
more than a conclusory statement regarding why the transcript of proceedings is necessary. See
id. Bald assertions that the transcripts are needed to pursue postconviction proceedings are
insufficient. See id.

        Applying Caston, defendant failed to provide good cause for the production of transcripts
at public expense. First, defendant failed to provide any supporting explanation for his reason for
not pursuing an appeal. See id. In his September 2020 motion for transcripts and records,
defendant indicated that he never pursued any sort of appeal or postconviction relief because of
his mental health issues, his limited reading ability, or both. However, there is nothing in the
record to support defendant’s assertion. Moreover, defendant failed to provide the circuit court
with any evidence, such as an affidavit or medical records, in support of his assertion.

        Additionally, defendant failed to provide something more than mere conclusory statements
in support of his request for the production of transcripts. See id. In fact, in his September 2020
motion, defendant only offered conclusory statements regarding his desire for the transcript of
proceedings. Defendant first indicated that he needed the transcripts because he intended to file a
motion for relief from judgment, in which he intended to argue that his plea was not made
knowingly and intelligently because of “malicious prosecution,” fraud upon the court, and the
prosecution’s failure to submit evidence. Defendant also indicated that he would raise the issue of
ineffective assistance of counsel because defense counsel withheld material evidence from him.1
However, defendant never explained how and which transcripts would help him pursue those
claims in a postconviction motion for relief from judgment. Additionally, this Court fails to see a
connection between the arguments that defendant intends to make and the need for transcripts. If
defendant’s main contention is that the prosecution and defense counsel withheld evidence from
him and the circuit court, it is unclear how the circuit court’s records and transcripts would prove
that evidence was in fact withheld, given that the evidence would not be in any court record.

        In his September 2020, motion defendant also stated that he intended to file an application
for leave to appeal or a motion for relief from judgment because of newly discovered information
or errors that were in the records or transcripts. However, this statement on its face is a conclusory
statement, comparable to the defendant’s statement in Caston, 228 Mich App at 303 n 5, that the
transcripts were needed to pursue postconviction remedies.




1
  Defendant made several additional ineffective assistance of counsel arguments in his reply brief
in the Supreme Court and his brief on appeal in this Court in support of his request to provide him
the transcripts of the hearings. However, defendant’s statements in those briefs were not the good
cause that defendant provided to the circuit court in his September 2020 motion for the production
of records and transcripts.




                                                 -4-
        We hold that the trial court did not abuse its discretion in concluding that defendant failed
to establish good cause for the production of transcripts under MCR 6.433(C)(3).

       Affirmed.



                                                              /s/ Christopher M. Murray
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Thomas C. Cameron




                                                -5-